DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Aly Dossa on January 15, 2021. The instant examiner’s amendment, in combination with the amendment filed by Applicant on January 14, 2021, places the claims in condition for allowance. The application has been amended as follows:
Claim 1:
Lines 4-5: Please replace “a first parallel longitudinal sidewall, a second parallel longitudinal sidewall” with “first and second parallel longitudinal sidewalls
Lines 6-7: Please replace “a first parallel transverse sidewall, and a second parallel transverse sidewall” with “first and second parallel transverse sidewalls”
Claim 16:
Lines 8-9: Please replace “a first parallel longitudinal sidewall, a second parallel longitudinal sidewall” with “first and second parallel longitudinal sidewalls”
Lines 11-12: Please replace “a first parallel transverse sidewall, a second parallel transverse sidewall” with “first and second parallel transverse sidewalls”

Allowable Subject Matter
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641